Luke, J.
1. This action was against the director-general of railroads, based upon alleged negligence of the Seaboard Air-Line Railway Company. It appears from the evidence that on June 4, 1918, the plaintiff purchased from the Southern Railway Company’s agent at Dunwoody, Ga., a ticket for transportation to Atlanta, Ga., and delivered to him her trunk, for which she received the company’s baggage-check; that the trunk was delivered to the Atlanta Terminal Company, which was the baggage agent of the said railway company; that on the following day (June 5, 1918) the plaintiff purchased from the agent of the Seaboard AirLine Railway a ticket from Atlanta, Ga., to Comer, Ga., and surrendered the baggage-check to the Atlanta Terminal Company for one of the Seaboard Air-Line Railway from Atlanta to Comer, Ga., and that she never received back the trunk. It appears from the evidence that the Atlanta Terminal Company was acting as the agent of the Seaboard Air-Line Railway in the issuance of its baggage-check, as well as agent of the Southern Railway Company in receiving the original baggage-check. This is shown by the contract existing between the various railroads coming into the Atlanta Terminal Station. The verdict in favor of the plaintiff was not without evidence to support it.
2. We have examined all the assignments of error, and find no error requiring a new trial.

Judgment affirmed.

Broyles, C. J., and Bloodivorth, J., concur.